Exhibit 10.1.5

 

FIFTH AMENDMENT TO LEASE

THIS FIFTH AMENDMENT TO LEASE (this “Amendment”) is made and entered into
effective as of October 31, 2018, between GI TC 850 WINTER STREET, LLC, a
Delaware limited liability company (“Landlord”), and ALKERMES, INC., a
Pennsylvania corporation (“Tenant”).

RECITALS

A.

Landlord (as successor in interest to PDM Unit 850, LLC, a Delaware limited
liability company (“Prior Landlord”)) and Tenant are parties to that certain
Lease dated April 22, 2009 (the “Original Lease”), which Original Lease has been
previously amended by (i) that certain First Amendment to Lease dated June 15,
2009, between Prior Landlord and Tenant (the “First Amendment”), (ii) that
certain Second Amendment to Lease dated November 12, 2013, between Prior
Landlord and Tenant (the “Second Amendment”), (iii) that certain Third Amendment
to Lease dated May 15, 2014, between Prior Landlord and Tenant (the “Third
Amendment”), and (iv) that certain Fourth Amendment to Lease dated December 30,
2014, between Landlord and Tenant (the “Fourth Amendment”; the Original Lease,
as amended by the First Amendment, the Second Amendment, the Third Amendment,
and the Fourth Amendment is hereinafter referred to as the “Current
Lease”).  Pursuant to the Current Lease, Landlord has leased to Tenant space
currently containing approximately 159,994 rentable square feet and
approximately 353 square feet of storage space (as more particularly described
in the Lease, the “Current Premises”) in the building located at 850 and 852
Winter Street, Waltham, Massachusetts (the “Building”).

B.

Pursuant to that certain Lease dated August 7, 2009 by and between Landlord (as
successor in interest to Prior Landlord) and Massachusetts High Technology
Council, Inc., a Massachusetts nonprofit corporation (“MHTC”) (as amended, the
“MHTC Lease”), MHTC leases approximately 3,387 rentable square feet located on
the first (1st) floor of the Building, which space is shown on Exhibit A hereto
(the “Fifth Amendment Expansion Space”).  

C.

On or about the date hereof, Tenant will enter into a separate agreement with
MHTC, whereby MHTC will agree to terminate the MHTC Lease and to deliver the
Fifth Amendment Expansion Space to Tenant (the “MHTC Agreement”).

D.

Tenant has requested that upon termination of the MHTC Lease, the Fifth
Amendment Expansion Space be added to the Current Premises and that the Current
Lease be appropriately amended.  Landlord is willing to accept the early
termination of the MHTC Lease and add the Fifth Amendment Expansion Space to the
Current Premises on the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Landlord and Tenant agree as follows:

1.

Recitals Incorporated; Certain Defined Terms.  The Recitals set forth above are
incorporated herein by this reference and shall be deemed terms and provisions
hereof with the same force and effect as if fully set forth in this
Section.  Terms which are not otherwise defined herein shall be deemed to have
the same meanings herein as are ascribed to such terms in the Current Lease.

1

--------------------------------------------------------------------------------

 

2.

Expansion.

 

2.1

Addition of Fifth Amendment Expansion Space.  Effective as of November 1, 2018
(the “Fifth Amendment Expansion Space Commencement Date”), the Current Premises
shall be expanded to include the Fifth Amendment Expansion Space and the
rentable square area of the Current Premises shall be increased from
approximately 159,994 rentable square feet in the Building to approximately
163,381 rentable square feet in the Building.  From and after the Fifth
Amendment Expansion Space Commencement Date, the Current Premises and the Fifth
Amendment Expansion Space shall collectively be deemed to constitute the
Premises (as defined in the Original Lease).  The term for the Fifth Amendment
Expansion Space shall commence on the Fifth Amendment Expansion Space
Commencement Date and end on the Expiration Date (as defined in Section 3 of the
Second Amendment) unless sooner terminated in accordance with the terms of the
Current Lease, as amended hereby.  The Fifth Amendment Expansion Space is
subject to all the terms and conditions of the Current Lease except as expressly
modified herein and except that Tenant shall not be entitled to receive any
allowances, abatements or other financial concessions granted with respect to
the Current Premises or the performance of any work therein by Landlord.

 

2.2

Delay in Delivery of Fifth Amendment Expansion Space.  Tenant agrees that
Landlord shall not be responsible for, or liable for any damages due to, MHTC’s
failure to deliver the Fifth Amendment Expansion Space to Tenant on the Fifth
Amendment Expansion Space Commencement Date or any delay in Tenant’s occupation
of the Fifth Amendment Expansion Space resulting therefrom.

3.

Base Rent for the Fifth Amendment Expansion Space.  In addition to Tenant’s
obligation to pay Base Rent for the Current Premises pursuant to the Current
Lease, Tenant shall pay Landlord Base Rent for the Fifth Amendment Expansion
Space beginning on the Fifth Amendment Expansion Space Commencement Date and for
the remainder of the term of the Current Lease as follows:

 

Period

Rentable

Square

Footage

Annual

Base Rent

Rate Per

Square

Foot

Annual Base

Rent

Monthly

Base Rent

11/1/18 – 10/31/19

3,387

$30.52

$103,384.69

$8,615.39

11/1/19 – 2/28/21

3,387

$31.56

$106,907.17

$8,908.93

 

All such Base Rent shall be payable by Tenant in accordance with the terms of
the Current Lease.

4.

Tenant’s Pro Rata Share.  Tenant's Pro Rata Share for the Fifth Amendment
Expansion Space is 1.88% of the Building.  Accordingly, Tenant’s Pro Rata
Share  (as expanded by the Fifth Amendment Expansion Space) is increased with
respect to the entire Building is increased from 88.87% to 90.75%.

5.

Additional Rent.  Effective as of the Fifth Amendment Expansion Space
Commencement Date, Tenant shall pay all Additional Rent payable under the
Current Lease, including Tenant’s Pro Rata Share of Operating Expenses and Taxes
applicable to the Fifth Amendment Expansion Space in accordance with the terms
of the Current Lease.  Effective as of the Fifth Amendment Expansion Space
Commencement Date, any electricity for the Fifth Amendment Expansion Space shall
be payable pursuant to Section 3.01 of the Original Lease.

2

--------------------------------------------------------------------------------

 

6.

Condition of Fifth Amendment Expansion Space.  Tenant has inspected the Fifth
Amendment Expansion Space and agrees to accept the same “as is” without any
agreements, representations, understandings or obligations on the part of
Landlord to perform any alterations, repairs, or improvements.  Tenant
acknowledges that immediately preceding Tenant’s occupation of the Fifth
Amendment Expansion Space, such space will be occupied by MHTC.  Upon the
expiration or earlier termination of the Current Lease, Tenant shall remove all
personal property from the Fifth Amendment Expansion Space and surrender the
Fifth Amendment Expansion Space in accordance with the terms of the Current
Lease including, without limitation, Section 15.01 of the Original Lease.

7.

Extension Options.  Each of Landlord and Tenant acknowledges and agrees that
Tenant’s right to extend the term of the Current Lease set forth in Article 22
of the Original Lease applies to the Current Premises (but excluding the Fourth
Expansion Space) and to the Fifth Amendment Expansion Space, and that Tenant’s
right to extend the term of the Current Lease with regard to the Fourth
Expansion Space only is governed by Section 9 of the Fourth Amendment.  

8.

Other Pertinent Provisions.  Landlord and Tenant agree that the Current Lease
shall be amended in the following additional respects:

 

8.1

Parking.  Effective as of the Fifth Amendment Expansion Space Commencement Date,
Tenant shall have the right to use eleven (11) additional non-designated parking
spaces (based on a parking ratio of 3.3 parking spaces per 1,000 rentable square
feet of the Fifth Amendment Expansion Space) in the parking areas shown on
Exhibit “20.10” to the Original Lease.  Accordingly, effective as of the Fifth
Amendment Expansion Space Commencement Date, Tenant’s non-designated parking
spaces shall be increased from five hundred forty-six (546) non-designated
parking spaces to five hundred fifty-seven (557) non-designated parking
spaces.  Included within the foregoing five hundred fifty-seven (557)
non-designated parking spaces are sixty-three (63) non-designated parking spaces
located in the parking garage on the lower level of the Building, with direct
access to the Building lobby serving the Premises.  Notwithstanding the
foregoing, forty-four (44) of such five hundred fifty-seven (557) non-designated
parking spaces (including six (6) located in the parking garage on the lower
level of the Building, with direct access to the Building lobby serving the
Premises) are available to Tenant during the term of the Current Lease and for
the duration of the Fourth Expansion Space Extended Term (as defined in the
Fourth Amendment) thereafter.  Except as modified herein, the use of such
non-designated parking spaces shall be subject to the terms of the Current
Lease, as amended hereby.

 

8.2

Section 12.01 of Original Lease - General Indemnity.  The following language is
hereby added as the third paragraph in Section 12.01 of the Original Lease:

“Notwithstanding anything to the contrary set forth in the Lease: (i) no
officer, director, manager, employee, trustee, member, partner, shareholder,
investor, beneficiary, internal investment contractor, investment manager or
agent of Landlord or any of its Affiliates (as defined below) shall be
personally liable for any of the obligations of Landlord under the Lease, and
Tenant shall look solely to Landlord for the enforcement of any claims against
it arising under the Lease; (ii) Landlord shall not be liable under any
circumstances for a loss of, or injury to, property or for injury to, or
interference with, Tenant’s business, including, without limitation, loss of
profits, or consequential or punitive damages, however occurring; (iv) Landlord
shall not be liable for any damages or injury to person or property or resulting
from the loss of use thereof, which damage or injury is sustained by Tenant or
by anyone claiming by or through Tenant, based on, arising out of, or resulting
from, any cause whatsoever, including any due to the Property becoming out of
repair, or due to the occurrence of any accident or event in or about the
Property, or due to any act or neglect of any tenant or

3

--------------------------------------------------------------------------------

 

occupant of the Property or any other person; and (v) all personal property
(including equipment) owned, leased and/or operated by Tenant or any other party
claiming by or though Tenant located in or on Property shall be at the risk of
Tenant only, and Landlord shall not be liable for any loss or damage thereto or
theft thereof.  For purposes of this paragraph, “Affiliate” means, with respect
to any party, any person or entity that directly, or indirectly through one or
more intermediaries, controls, is controlled by or is under common control with
such party.  For purposes of this definition, “control” (including, with
correlative means, the term “controlled by” or “under common control with”)
means the possession by any person or entity, directly or indirectly, of the
power to direct or cause the direction of the management and policies of another
person or entity, whether through the ownership of voting securities, by
contract or otherwise.”

 

8.3

Section 2.03 of Original Lease - Payment of Rent.  The address to which rent and
other amounts payable by Tenant to Landlord under the Current Lease shall be
sent to Landlord at the following address or such other address as Landlord
shall specify in writing:

GI TC 850 Winter Street
125 High Street, Suite 211
Boston, Massachusetts 02110

 

8.4

Section 18 of Original Lease - Notices.  The addresses for Landlord and Tenant
for purposes of the delivery of notices under the Current Lease are as follows
or such other address as Landlord or Tenant shall specify for it to the other
after the date of this Amendment.

 

If to Landlord:

 

GI TC 850 Winter Street LLC

125 High Street, Suite 211

Boston, Massachusetts 02110

Attn:  Property Manager

 

 

 

With a copy to:

 

GI TC 850 Winter Street LLC

c/o GI Partners

188 The Embarcadero, Suite 700

San Francisco, California 94105

Attn: Asset Manager for 850 Winter St., Waltham, MA

 

 

 

With a copy to

 

Seyfarth Shaw LLP

 

 

975 F Street, N.W.

 

 

Washington, D.C.  20004

 

 

Attn:  Tom Galli

 

 

 

If to Tenant:

 

Alkermes, Inc.

 

 

852 Winter Street

 

 

Waltham, MA  02541

 

 

 

With a copy to

 

Langer & McLaughlin, LLP

 

 

535 Boylston Street, Suite 300

 

 

Boston, MA 02116

 

 

Attn: Alkermes Leasing

 

9.

Insurance.  On or before the Fifth Amendment Expansion Space Commencement Date,
Tenant shall provide Landlord with a certificate of insurance, in form and
substance satisfactory to Landlord and otherwise in compliance with Section 4.02
of the Original Lease, evidencing that Tenant’s Insurance covers the Current
Premises and the Fifth Amendment Expansion Space.

4

--------------------------------------------------------------------------------

 

10.

Representations by Tenant.  Tenant hereby represents and warrants to Landlord
that the following are true as of date hereof:  (a) Tenant is a corporation duly
formed and existing in good standing under the laws of the state of its
organization; (b) Tenant is registered and duly authorized to do business as a
foreign entity in the state in which the Premises is located; (c) Tenant owns
and holds the entire leasehold interest of the tenant under the Current Lease;
(d) Tenant has not assigned or encumbered its interest in the Current Lease or
any part thereof; (e) there exists no sublease, license or other agreement
relative to the use or occupancy of the Current Premises or any part thereof;
and (f) Landlord has fulfilled all its obligations, if any, under the Current
Lease with respect to the construction of improvements in the Current
Premises.  The representations and warranties set forth in this Section shall
survive the expiration or earlier termination of the term of the Current Lease,
as amended hereby.  Tenant shall indemnify, protect, defend (with counsel
approved by Landlord) and hold harmless Landlord from and against any and all
losses, liabilities, damages, claims, demands, costs and expenses suffered or
incurred by Landlord, directly or indirectly, in connection with any inaccuracy
or breach of any representation or warranty of Tenant set forth in this Section.

11.

Miscellaneous.

 

11.1

This Amendment, including Exhibit A (Outline and Location of Fifth Amendment
Expansion Space) attached hereto, sets forth the entire agreement between the
parties with respect to the matters set forth herein.  There have been no
additional oral or written representations or agreements.

 

11.2

Except as herein modified or amended, the provisions, conditions and terms of
the Current Lease shall remain unchanged and in full force and effect.  In the
case of any inconsistency between the provisions of the Current Lease and this
Amendment, the provisions of this Amendment shall govern and control.  The
capitalized terms used in this Amendment shall have the same definitions as set
forth in the Current Lease to the extent that such capitalized terms are defined
therein and not redefined in this Amendment.

 

11.3

Submission of this Amendment by Landlord is not an offer to enter into this
Amendment.  Landlord shall not be bound by this Amendment until Tenant and
Guarantor (as defined below) have executed and delivered the same to Landlord.

 

11.4

Within ten (10) days after the delivery to Tenant of Landlord’s request from
time to time, Tenant shall reimburse Landlord for all costs (including
reasonable attorneys’ fees) incurred by Landlord and its lender for the Building
in connection with this Amendment, the MHTC Agreement, and the MHTC Lease Term
Amendment (as defined in Section 11.9 below).

 

11.5

Landlord and Tenant hereby each represent and warrant to the other that it knows
of no real estate broker, finder or agent who is entitled to a commission in
connection with this Amendment. Landlord and Tenant each agree to indemnify,
protect, defend and hold harmless the other from and against any and all losses,
liabilities, damages, claims, demands, costs and expenses (including, without
limitation, reasonable attorneys’ fees) suffered or incurred by the other in
connection with any leasing commissions or equivalent compensation alleged to be
owing on account of the indemnifying party's dealings with any real estate
broker, finder or agent in connection with this Amendment or the transaction
contemplated hereby.  

5

--------------------------------------------------------------------------------

 

 

11.6

At Landlord’s option, this Amendment shall be of no force and effect unless and
until accepted by any guarantors of the Current Lease, who by signing below
shall agree that their guaranty shall apply to the Current Lease as amended
herein, unless such requirement is waived by Landlord in writing.

 

11.7

Each signatory of this Amendment represents hereby that he or she has the
authority to execute and deliver the same on behalf of the party hereto for
which such signatory is acting.

 

11.8

This Amendment specifically is contingent upon the execution and delivery by
Landlord and MHTC of an amendment to the MHTC Lease to modify the term of the
same to expire effective on the day preceding the Fifth Amendment Expansion
Space Commencement Date, in form and on terms satisfactory to Landlord and MHTC
in their respective sole discretion (the “MHTC Lease Term Amendment”).  If
Landlord and MHTC fail to enter into the MHTC Lease Term Amendment, this
Amendment shall be null and void and of no force or effect and the Current Lease
shall continue in full force and effect as if this Amendment had not been
executed.

 

11.9

Redress for any claim against Landlord under the Current Lease and this
Amendment shall be limited to and enforceable only against and to the extent of
Landlord’s interest in the Building.  The obligations of Landlord under the
Current Lease, as amended hereby, are not intended to and shall not be
personally binding on, nor shall any resort be had to the private properties of,
any of its trustees or board of directors and officers, as the case may be, its
investment manager, the general partners thereof, or any beneficiaries,
stockholders, employees, or agents of Landlord or the investment manager, and in
no case shall Landlord be liable to Tenant hereunder for any lost profits,
damage to business, or any form of special, indirect or consequential damages.

 

11.10

This Amendment may be executed in multiple counterparts, each of which it shall
be deemed an original, but all of which shall constitute one and the same
instrument.

 

11.11

The counterparts of this Amendment may be executed and delivered by facsimile or
other electronic means and the parties may rely on the receipt of such
counterpart so executed and delivered by facsimile or other electronic means as
if the original had been received.

[Signature Page Follows]




6

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Landlord and Tenant have duly executed this Amendment as of
the day and year first above written.

 

WITNESS:

 

LANDLORD:

 

 

 

 

 

GI TC 850 WINTER STREET, LLC,

 

a Delaware limited liability company

/s/ David Waller

 

By:  

/s/ Tony Lin    

Print Name:

David Waller

 

Name:

Tony Lin

 

 

Title:

Authorized Person

 

 

 

WITNESS:

 

TENANT:

 

 

 

 

 

ALKERMES, INC.,

 

a Pennsylvania corporation

 

/s/ Samuel G. Theodoss

 

By:

/s/ Michael Landine    

Print Name:

Samuel G. Theodoss

 

Name:

Michael Landine

 

 

Title:

Senior Vice President




7

--------------------------------------------------------------------------------

 

The undersigned (“Guarantor”): (i) hereby consents and agrees to the
modifications and all other matters contained in this Amendment; (ii) reaffirms
to Landlord each of the representations, warranties, covenants and agreements of
Guarantor set forth in that certain Guaranty dated May 15, 2014, executed by it
in connection with the Current Lease (the “Guaranty”), with the same force and
effect as if each were separately stated in this Amendment and made as of the
date of this Amendment; and (iii) acknowledges and agrees that the Guaranty will
continue in full force and effect with respect to the Current Lease, as amended
by this Amendment, and that all references in the Guaranty to the “Lease” are
hereby amended to refer to the Current Lease, as amended by this Amendment.

Guarantor hereby notifies Landlord that the address for Guarantor’s agent for
service of process listed in Section 10 of the Guaranty (i.e., Douglas
McLaughlin) has been changed to c/o Langer & McLaughlin, LLP, 535 Boylston
Street, 3rd Floor, Boston, MA 02116.

 

WITNESS:

 

GUARANTOR:

 

 

 

 

 

ALKERMES PLC,

 

 

an Irish public limited company

 

 

 

 

/s/ Paula Hamm

 

By:  

/s/ Tom Riordan

Print Name:

Paula Hamm

 

Name:

Tom Riordan

 

 

 

Title:

Assistant Company Secretary

 

 

8

--------------------------------------------------------------------------------

 

EXHIBIT A - OUTLINE AND LOCATION OF FIFTH AMENDMENT EXPANSION SPACE

attached to and made a part of the Amendment dated effective as of October 31,
2018, between

GI TC 850 WINTER STREET, LLC, a Delaware limited liability company, as Landlord
and

ALKERMES, INC., a Pennsylvania corporation, as Tenant

Exhibit A is intended only to show the general layout of the Fifth Amendment
Expansion Space as of the beginning of the Fifth Amendment Expansion Space
Commencement Date.  It does not in any way supersede any of Landlord’s rights
set forth in the Current Lease with respect to arrangements and/or locations of
public parts of the Building and changes in such arrangements and/or
locations.  It is not to be scaled; any measurements or distances shown should
be taken as approximate.

 

47725112v.5

 

A-1

 

 

 

[gacjemf5dkcb000001.jpg]

Initials

 

--------------------------------------------------------------------------------

 

 

[gacjemf5dkcb000002.jpg]

 